Citation Nr: 1821263	
Decision Date: 04/09/18    Archive Date: 04/19/18

DOCKET NO.  14-20 706	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. George, Associate Counsel





INTRODUCTION

The Veteran service on active duty from September 1998 to May 2002 with an additional 2 months and 7 days of active service.  He also had additional periods of inactive duty training (INACDUTRA).

This case comes before the Board of Veterans Appeals (Board) on appeal from a September 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO).

After the statement of the case that was issued in May 2014, the Veteran submitted additional evidence.  Waiver of RO consideration of the additional evidence is presumed given the date of the Veteran's substantive appeal.  See 38 U.S.C.A. § 7105(e).

The tinnitus claim is addressed in the decision below.  The hearing loss claim is addressed in the remand section following the decision.


FINDING OF FACT

The Veteran has tinnitus that related to service.


CONCLUSION OF LAW

The criteria for service connection for tinnitus have been met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service. See 38 U.S.C. § 1110; 38 C.F.R. § 3.303.  "To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).

The Veteran, who served as a judge advocate general (JAG) has contended that this ringing in his ears is due to noise exposure from training during which he was exposed to gunfire and other loud noises.  He submitted a January 2015 private treatment record indicating that he has had ringing in his ears since 2000.  The Veteran also submitted a January 2015 medical opinion, in which a private audiologist stated that he does have bilateral tinnitus, moderate to severe, and that there does not appear to be a significant reason that the Veteran would have tinnitus other than exposure to acoustic trauma during service.

Tinnitus, or ringing in the ears, is capable of lay observation.  See Charles v. Principi, 16 Vet. App. 370 (2002).  Further, the positive January 2015 medical nexus opinion is the only medical evidence of record as to the etiology of the Veteran's tinnitus.  Thus, affording the Veteran the benefit of the doubt, Board finds that he has tinnitus that is related to service.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Accordingly, service connection for tinnitus is warranted.


ORDER

Service connection for tinnitus is granted.


REMAND

The Board finds that a remand is warranted to afford the Veteran a VA examination of his claimed hearing loss.  A veteran is entitled to a VA examination where there is some indication that a claimed condition may be related to an in-service event or injury, and no examination has yet been conducted.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater, or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, 4000 Hertz are 26 decibels or greater, or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The January 2015 examination conducted by the private audiologist appears to show hearing impairment for VA purposes.  The audiometric testing does not, but the speech recognition scores using the Maryland CNC Test were 92 percent bilaterally.  This would constitute hearing loss as defined in 38 C.F.R. § 3.385.  The Board finds that a VA examination is warranted to determine whether the Veteran in fact has hearing loss.

Given that tinnitus has been found to be related to the Veteran's service, there is at least some indication that any identified hearing loss may be as well.  Therefore, a medical opinion will also be requested on remand.  The Board notes that a medical examination at the beginning of INACDUTRA service in June 1996 did not find hearing loss.  Also, a March 2002 medical examination was normal with regard to hearing loss.

Accordingly, this issue is REMANDED for the following actions:

1.  Afford the Veteran a VA examination in connection with his hearing loss claim by the appropriate clinician.  The examiner should review the claims file.

First, determine whether the Veteran has hearing impairment for VA purposes.  See 38 C.F.R. § 3.385.  If hearing loss is not found, an explanation should be provided in light of the January 2015 private audiogram.

If hearing loss is identified, provide an opinion as to whether it is at least as likely as not that the Veteran's hearing loss is related to service.

A complete rationale should be provided for any opinion rendered.  

2.  Finally, readjudicate the issue remaining on appeal.  If any of the benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112.




______________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


